Citation Nr: 1824745	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-26 858	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits on behalf of his minor children.


REPRESENTATION

Veteran represented by:	AMVETS




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1996 to May 2001.  He also served in a reserve component of the military.  The appellant is the Veteran's former spouse and the mother of their two minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.

A March 2016 hearing was held at the RO before a Decision Review Officer (DRO).  However, a copy of the hearing transcript has not been associated with the claims file.  This is discussed in further detail, below.

The Board notes that in correspondence dated in February 2018, the appellant indicated that she was represented by an attorney.  However, review of the claims file does not reflect that a VA Form 21-22 or VA Form 21-22a has been filed by the appellant in connection with the apportionment matter.  As the appellant is also a veteran with her own claims file, the Board reviewed her claims file in order to determine whether such documentation appeared there.  The appellant's file did contain a Form 21-22a appointing a private attorney to represent the appellant; however, the form specifically limited the scope of the attorney's representation to other matters.  Thus, the Board does not recognize any representation for the appellant in the apportionment matter at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not reflect that the Veteran has been notified of the content of the appellant's substantive appeal, as required by law.  This needs to be corrected.

As noted above, a March 2016 DRO hearing was held at the RO.  Review of the relevant claims files reflects that only the appellant was issued notice of this hearing; thus, only the appellant attended the hearing.  As such, on remand, the AOJ should send notice to the Veteran and his representative that a DRO hearing was held in March 2016 with regard to the apportionment issue.  The notice letter should inform the Veteran that he has the right to appear and provide testimony.  If the Veteran elects to appear, the AOJ should schedule a new DRO hearing and provide notice of such hearing to both parties.
 
Additionally, although a copy of the March 2016 hearing transcript appears in the appellant's claims file, it has not been associated with the Veteran's claims file.  That needs to be accomplished.  However, any portion of the transcript not pertaining to the apportionment claim must first be redacted.

The AOJ should also ensure that any other documents pertaining to the apportionment claim contained in the appellant's claims file are properly associated with the Veteran's claims file.

The Board notes that the appellant has filed several updates regarding her financial status since the July 2011 apportionment decision.  Notably, the appellant notified VA that she had filed for bankruptcy in February 2018.  This updated information has yet to be considered by the AOJ.  As the appellant's financial situation appears to have changed, the Board finds that the claim must be remanded to obtain updated financial status reports from both parties.

Additionally, it appears that the status of the Veteran's child support payments may have changed as well.  For example, the Georgia Department of Human Services Division of Child Support Services, Support Order Details, dated April 2016, shows that the Veteran was supposed to pay monthly child support in the amount of $942.00 to the appellant.  However, a review of this document appears to show that from April 2015 to April 2016, the Veteran did not make a monthly payment totaling $942 to the appellant and failed to make any payment for several months during that time.  Further, the appellant has testified that the Veteran has since stopped paying child support and submitted documentation showing that the Veteran was in the arrearages of nearly $38,000 as of April 2016.  Therefore, the AOJ should also obtain any relevant information regarding child support payments.


Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran and his representative of the content of the appellant's substantive appeal.

2.  Notify the Veteran and his representative that the appellant testified at a DRO hearing with regard to the matter here on appeal in March 2016, and that he likewise has the right to appear and provide testimony.

If the Veteran elects to appear, take the appropriate steps in order to the schedule another DRO hearing.  Both parties to the apportionment claim must be notified, in writing, of the date, time, and location of the hearing.  

3.  Associate a copy of the March 2016 DRO hearing transcript, currently filed in the appellant's claim file, with the Veteran's claims file.  As the March 2016 DRO hearing covered both the apportionment issue on appeal, as well as another issue pertaining to the appellant only, any portion of the transcript not pertaining to the apportionment claim must first be redacted.

Additionally, ensure that any other documents pertaining to the apportionment claim that have been filed in the appellant's claims file, are properly associated with the Veteran's claims file.

4.  Request from all appropriate source(s) updated
reports of the Veteran's child support obligations and payments for the appellant's children.  Sources of such information may include courts of appropriate jurisdiction in Dale County, Alabama, and the Georgia Department of Human Services Division of Child Support Services. 

All attempts to secure this evidence must be documented in the claims file.  When requesting records not in the custody of a Federal department or agency, if the records are not received or a response that records do not exist is not received, the AOJ must make an initial request for the records and at least one follow-up request. 

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the appellant and Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he or she is ultimately responsible for providing the evidence.  The appellant and the Veteran must then be given an opportunity to respond.

5.  Send the appellant a Financial Status Report form and request that she complete it. The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

6.  Send the Veteran a Financial Status Report form and request that he complete it.  The significance of his compliance with this request should be explained, to specifically include advising him that failure to cooperate may result in an adverse determination.

7.  After completing these actions, conduct any other development as may be indicated by any response(s) received as a consequence of the actions taken in the preceding paragraphs.

8.  Thereafter, review the matter on appeal on the basis of the entire record.  If the benefit sought on appeal is not granted, the Veteran and the appellant should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

